Appeal from a judgment of the Supreme Court, Ulster County, in an action commenced pursuant to article 15 of the Real Property Actions and Proceedings Law, to determine title to a parcel of land situated within the Counties of Ulster and Delaware. The present litigation stems from an ambiguity as to the location of the westerly boundary of respondents’ property. The respondents’ boundary is described in the deed at issue as running along a stone wall assertedly on the Ulster-Delaware County line. However, there are present two stone walls some 900 to 925 feet apart which could possibly form the western border and neither follows the county line. The trial court in its decision analyzed all the evidence .before it and concluded that appellant had not established her claim to the disputed property but rather that respondents had developed the most convincing proof as to the intended boundary. We can find no basis to disturb the thorough analysis and well reasoned decision of the trial court. Nor can we find any merit in the additional contentions raised by appellant and, accordingly, the judgment should be affirmed, *645Judgment affirmed, with costs. Staley, Jr., J. P., Greenblott, Cooke, Main and Reynolds, JJ., concur.